DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Amendment
The Amendment filed 10/26/2020 has been entered. Claims 2-8, 10-11, and 13-22 have been cancelled. Claims 1, 9, 12, and 23 remain pending in the application. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an execution icon of a first application including one or more images among a plurality of images stored in the electronic device” and further recites “selecting a first image from among of the one or more images included in the execution screen of the first application” (emphasis added). Specifically, the one or more images, which are used for determining recommended images, are included in the “execution screen of the first application” and “an execution icon of a first application”. Applicant’s arguments appear to cite support for “images included in the execution screen of the first application”, but do not cite support for the same being included in “an execution icon of a first application”. Accordingly, the subject matter described above is considered new matter. 
The Examiner recommends amending claim 1 to read “an execution screen of a first application” instead of “an execution icon of a first application” to be parallel with claims 12 and 23.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

	




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the execution screen of the first application”, however, no previous execution screen of the first application was recited. It is unclear whether this is a reference to the “execution icon of a first application” previously recited, or an introduction of a new screen. As a result, the scope of the claim is rendered indefinite.
The Examiner recommends amending claim 1 to read “an execution screen of a first application” instead of “an execution icon of a first application” to be parallel with claims 12 and 23.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.





Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Cohen et al. (US Patent Application Publication 2016/0140447), referred to as Cohen herein [previously cited].
Lyons et al. (US Patent Number 7,739,604), referred to as Lyons herein [previously cited].
Coppin et al. (US Patent Application Publication 2014/0019484), referred to as Coppin herein [previously cited].
Conwell (US Patent Application Publication 2013/0063613), referred to as Conwell herein [previously cited].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Lyons in further view of Coppin in further view of Conwell.

Regarding claim 1, Cohen discloses an electronic device, comprising: a touch screen display; and a processor configured to (Cohen, Fig. 10 with ¶0340-¶0343 – Computing device including processors, memory, display, touch panel):

receive, by using the touch screen display, a first touch input for selecting a first image from among of the one or more images included in the execution screen of the first application (Cohen, Fig. 3 with ¶0092 – user selects a content item. Abstract, ¶0012, ¶0050, ¶0093 – plurality of content items including images. ¶0036-¶0039, ¶0052, ¶0056 – folders containing content items may be stored locally),
in response to receiving the first touch input, identify one or more recommended images from among the plurality of images based on first information associated with the first image, wherein the first information includes a date when the first image is obtained,
in response to identifying the one or more recommended images, control the touch screen display to display, on the execution screen of the first application, a first user interface including the first image and a second user interface including the one or more recommended images (Cohen, ¶0012, ¶0050, ¶0092 – content items are presented to the user via a browser interface. Fig. 9 with ¶0333-¶0336 – browser and suggested content items displayed in GUI),

receive, by using the touch screen display, a second touch input for selecting at least one recommended object image from among the one or more recommended images (Cohen, ¶0336 – selecting a suggestion from among the suggestions. ¶0176, ¶0191-¶0192 – suggestion acceptance), 
and in response to receiving the second touch input for selecting the at least one recommended image, control the touch screen display to 
However, Cohen appears not to expressly disclose displaying a folder in response to the selection. However, in the same field of endeavor, Lyons discloses a system for manipulating files and folders within a computing system (Lyons, Abstract with 1:10-28 and 7:13-28)
including a touch screen display (Lyons, 1:44-2:8, 5:6-26 – touchscreen input device), 
including in response to receiving an input for selecting the at least one item, display, through the display, a folder including the first image and the at least one recommended image selected (Lyons, Figs. 2-6 with 7:13-28, 5:27-58 and Figs. 23-27 with 10:35-11:11 – when a user selects an item to be placed in a folder, the folder is opened and the file is shown in the opened folder).

However, Cohen as modified appears not to expressly disclose a color of the first image, and an object included in the first image. However, in the same field of endeavor, Coppin discloses an image based search query (Coppin, Abstract)
including identifying search results based on a color of the first image, and an object included in the first image (Coppin, Fig. 1 with ¶0041, ¶0048, ¶0052-¶0057, ¶0077 – image color and objects are features that are used in the search to determine results).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to include identifying suggestions based on color and object based on the teachings of Coppin. The motivation for doing so would have been to more effectively locate relevant suggestions (Coppin, ¶0079-¶0080).
However, Cohen as modified does not appear to expressly disclose a location information of the electronic device when the first image is obtained. However, in the same field of endeavor, Conwell discloses visual searching related to image inputs (Conwell, Abstract),
including identifying images based on location information of the electronic device when the first image is obtained (Conwell, ¶0109-¶0111, ¶0115-¶0117, ¶0136-¶0137, ¶0158).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to 

Regarding claim 9, Cohen as modified discloses the elements of claim 1 above, and further discloses comprising a memory configured to store the plurality of images (Cohen, Fig. 10 with ¶0340-¶0343 – Computing device including processors, memory. ¶0036-¶0039, ¶0052, ¶0056 – folders containing content items may be stored locally).

Regarding claim 12, Cohen discloses a method for providing a recommended object by an electronic device, the method comprising: displaying, through a touch screen display of the electronic device (Cohen, Abstract – content suggestions. Fig. 10 with ¶0340-¶0343 – Computing device including processors, memory, display, touch panel),
an execution screen of a first application including one or more images among a plurality of images stored in the electronic device (Cohen, ¶0050 – content item includes executable files, web pages, documents, images etc. Fig. 3 with ¶0092 – user selects a content item. ¶0012 – content items are presented through a browser content interface application or content viewing application. In this case, the first application is the browser or content viewing application. See also ¶0336 – user may select one of the suggested content items for more comprehensive viewing or saving);
receiving, by using the touch screen display, a first touch input for selecting a first image from among the one or more of images included in the execution screen of the first application (Cohen, Fig. 3 with ¶0092 – user selects a content item. Abstract, ¶0012, ¶0050, ¶0093 – plurality of content items including images. ¶0036-¶0039, ¶0052, ¶0056 – folders containing content items may be stored locally);

in response to identifying the one or more recommended images, displaying, through the touch screen display, on the execution screen of the first application, a first user interface including the first image and a second user interface including the one or more recommended images (Cohen, ¶0012, ¶0050, ¶0092 – content items are presented to the user via a browser interface. Fig. 9 with ¶0333-¶0336 – browser and suggested content items displayed in GUI),
wherein the first user interface and the second user interface are different from the execution screen of the first application (Cohen, Fig. 9 with ¶0333-¶0336 – browser and suggested content items displayed in GUI. The GUI of the suggestion assistant can include a dedicated suggestion window or tooltips, balloons, and pop-up windows. In this case, the first user interface includes the browser interface, the second interface includes the suggestion assistant, and the execution screen of the first application includes the entire screen. Alternatively the execution screen could include the entire application display);
receiving, by using the touch screen display, a second touch input for selecting at least one recommended image from among the one or more recommended images (Cohen, ¶0336 – selecting a suggestion from among the suggestions. ¶0176, ¶0191-¶0192 – suggestion acceptance); and
in response to receiving the second touch input for selecting the at least one recommended image, 
However, Cohen appears not to expressly disclose displaying a folder in response to the selection. However, in the same field of endeavor, Lyons discloses a system for manipulating files and folders within a computing system (Lyons, Abstract with 1:10-28 and 7:13-28)
including a touch screen display (Lyons, 1:44-2:8, 5:6-26 – touchscreen input device), 
including and in response to receiving an input for selecting the at least one item, display, through the display, a folder including the first image and the at least one recommended image selected (Lyons, Figs. 2-6 with 7:13-28, 5:27-58 and Figs. 23-27 with 10:35-11:11 – when a user selects an item to be placed in a folder, the folder is opened and the file is shown in the opened folder).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suggestion selection and saving of Cohen to include opening and displaying the folder and the selected item based on the teachings of Lyons. The motivation for doing so would have been to enable the user to easily and intuitively store the selected item in a desired folder without requiring a series of separate drag operations, and to clearly convey the result of the user input to reduce unintended input.
However, Cohen as modified appears not to expressly disclose a color of the first image, and an object included in the first image. However, in the same field of endeavor, Coppin discloses an image based search query (Coppin, Abstract)
including identifying search results based on a color of the first image, and an object included in the first image (Coppin, Fig. 1 with ¶0041, ¶0048, ¶0052-¶0057, ¶0077 – image color and objects are features that are used in the search to determine results).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to 
However, Cohen as modified does not appear to expressly disclose a location information of the electronic device when the first image is obtained. However, in the same field of endeavor, Conwell discloses visual searching related to image inputs (Conwell, Abstract),
including identifying images based on location information of the electronic device when the first image is obtained (Conwell, ¶0109-¶0111, ¶0115-¶0117, ¶0136-¶0137, ¶0158).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to include identifying suggestions based location information based on the teachings of Conwell. The motivation for doing so would have been to more effectively locate relevant suggestions (Conwell, ¶0227).

Regarding claim 23, Cohen discloses a non-transitory computer-readable storage medium storing commands, the commands configured to be executed by at least one processor to cause the at least one processor to perform at least one operation, the at least one operation comprising (Cohen, Fig. 10 with ¶0340-¶0343 – Computing device including a display and processors and memory executing stored program instructions, display, touch panel):
displaying, through a touch screen display of an electronic device, an execution screen of a first application including one or more images among a plurality of images stored in the electronic device (Cohen, ¶0050 – content item includes executable files, web pages, documents, images etc. Fig. 3 with ¶0092 – user selects a content item. ¶0012 – content items are presented through a browser content interface application or content viewing application. In this case, the first application is the browser or 
receiving, by using the touch screen display, a first touch input for selecting a first image from among the one or more images included in the execution screen of the first application (Cohen, Fig. 3 with ¶0092 – user selects a content item. Abstract, ¶0012, ¶0050, ¶0093 – plurality of content items including images. ¶0036-¶0039, ¶0052, ¶0056 – folders containing content items may be stored locally);
in response to receiving the first touch input, identifying one or more recommended images from among the plurality of images based on first information associated with the first image, wherein the first information includes a date when the first image is obtained, 
in response to identifying one or more recommended images, displaying, through the touch screen display, on the execution screen of the first application, a first user interface including the first image and a second user interface including the one or more recommended images (Cohen, ¶0012, ¶0050, ¶0092 – content items are presented to the user via a browser interface. Fig. 9 with ¶0333-¶0336 – browser and suggested content items displayed in GUI),
wherein the first user interface and the second user interface are different from the execution screen of the first application (Cohen, Fig. 9 with ¶0333-¶0336 – browser and suggested content items displayed in GUI. The GUI of the suggestion assistant can include a dedicated suggestion window or tooltips, balloons, and pop-up windows. In this case, the first user interface includes the browser interface, the second interface includes the suggestion assistant, and the execution screen of the first application includes the entire screen. Alternatively the execution screen could include the entire application display);

in response to receiving the second touch input for selecting the at least one recommended image, 
However, Cohen appears not to expressly disclose displaying a folder in response to the selection. However, in the same field of endeavor, Lyons discloses a system for manipulating files and folders within a computing system (Lyons, Abstract with 1:10-28 and 7:13-28)
including a touch screen display (Lyons, 1:44-2:8, 5:6-26 – touchscreen input device), 
including and in response to receiving an input for selecting the at least one item, display, through the display, a folder including the first image and the at least one recommended image selected (Lyons, Figs. 2-6 with 7:13-28, 5:27-58 and Figs. 23-27 with 10:35-11:11 – when a user selects an item to be placed in a folder, the folder is opened and the file is shown in the opened folder).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suggestion selection and saving of Cohen to include opening and displaying the folder and the selected item based on the teachings of Lyons. The motivation for doing so would have been to enable the user to easily and intuitively store the selected item in a desired folder without requiring a series of separate drag operations, and to clearly convey the result of the user input to reduce unintended input.

including identifying search results based on a color of the first image, and an object included in the first image (Coppin, Fig. 1 with ¶0041, ¶0048, ¶0052-¶0057, ¶0077 – image color and objects are features that are used in the search to determine results).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to include identifying suggestions based on color and object based on the teachings of Coppin. The motivation for doing so would have been to more effectively locate relevant suggestions (Coppin, ¶0079-¶0080).
However, Cohen as modified does not appear to expressly disclose a location information of the electronic device when the first image is obtained. However, in the same field of endeavor, Conwell discloses visual searching related to image inputs (Conwell, Abstract),
including identifying images based on location information of the electronic device when the first image is obtained (Conwell, ¶0109-¶0111, ¶0115-¶0117, ¶0136-¶0137, ¶0158).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searched suggestions of Cohen as modified to include identifying suggestions based location information based on the teachings of Conwell. The motivation for doing so would have been to more effectively locate relevant suggestions (Conwell, ¶0227).




Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argues that:
Therefore, it is respectfully asserted that adequate written description is provided for "receive, by using the touch screen display, a first touch input for selecting a first image from among the one or more images included in the execution screen of the first application," at least in view of the above teachings in FIGs. 26A-26C and paragraph [0284].

The Examiner concurs with the Applicant that when taken in isolation this limitation of claim 1 appears to be supported. However, claim 1 recites “an execution icon of a first application including one or more images among a plurality of images stored in the electronic device”. Specifically, the one or more images, which are used for determining recommended images, are included in the “execution screen of the first application” and “an execution icon of a first application”. The sections of the Specification noted above do not appear to support this combination of limitations.
The Examiner recommends amending claim 1 to read “an execution screen of a first application” instead of “an execution icon of a first application” to be parallel with claims 12 and 23.

The remainder of Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175